Title: From Thomas Jefferson to James Lyle, 6 May 1799
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello May 6. 99.

I have hitherto been in expectation of selling my last year’s crop of tobo. at Richmond & of ordering out of it the same paiment to you as the last year. but the prices, instead of rising through the season as usual, have fallen, & far below what the state of the general market of Europe justifies. I am therefore looking out for information whether to send my tobaccoes to Philadelphia, New York or Europe. this will probably retard my paiment to you. the object of the present letter is to assure you that, tho’ I am not able at this moment to fix the time, yet you may count with certainty on recieving your paiment out of the proceeds the moment they can be commanded. it is so ruinous to sacrifice price to time, that I am persuaded of your indulgence in such a case as ours. I am with great esteem Dr. Sir
Your friend & servt

Th: Jefferson

